Case 2:16-cv-09307-MWF-E Document 210 Filed 11/13/20 Page 1 of 2 Page ID #:7168




   1                                                                              JS-6
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 LINCOLN BENEFIT LIFE COMPANY, NO. CV 16-9307-MWF (Ex)
     a Nebraska Corporation,
  12                                   JUDGMENT AFTER TRIAL
                      Plaintiff,
  13
           vs.
  14
     ALEXANDER DALLAL, an individual,
  15 and CLAIRE DALLAL, an individual,
  16                         Defendants.
  17
  18
  19
  20
             This action came on regularly for trial between July 31, 2018 and August 13,
  21
       2018, in Courtroom 5A of this United States District Court. The legal claims for
  22
       damages were tried to a jury and the equitable claims for declaratory judgment were
  23
       tried to the Court.
  24
             A jury was therefore regularly empaneled and sworn. Witnesses were sworn
  25
       and testified and exhibits were admitted into evidence. After hearing the evidence
  26
       and arguments of counsel, the jury was duly instructed by the Court and the cause
  27
       was submitted to the jury. The jury deliberated and thereafter returned a verdict in
  28

                                                -1-
Case 2:16-cv-09307-MWF-E Document 210 Filed 11/13/20 Page 2 of 2 Page ID #:7169




   1 favor of Plaintiff, finding damages in the amounts of $619,290.49 in compensatory
   2 damages and $300,000 in punitive damages.
   3        The Court further deliberated and, through its Findings of Fact and
   4 Conclusions of Law, determined that Plaintiff was entitled to declaratory judgment.
   5        Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
   6 Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
   7 final judgment in this action in favor of Plaintiff and against both Defendants
   8 Alexander Dallal and Claire Dallal, jointly and severally, be entered as follows:
   9        1.     Damages are awarded to Plaintiff in the sum of $919,290.49;
  10        2.     It is declared that Defendant Alexander Dallal is not entitled to benefits
  11               from 2004 through December 2016;
  12        3.     It is declared that the Policy, as defined in the Findings of Fact and
  13               Conclusions of Law and admitted as Exhibit 301 at trial, was void as of
  14               at least July 29, 2016 (the first day that Defendant Alexander Dallal
  15               was placed under surveillance), and thereafter; and
  16        4.     As the prevailing party, Plaintiff is awarded its costs as provided by
  17               law.
  18
  19 Dated: November 13, 2020
                                             MICHAEL W. FITZGERALD
  20                                         United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28

                                                -2-
